DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.   The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 11 and 16 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. As for claim 2, lines 11-12, and the cited claim limitation of "... determining a virtual speaker array output based on a sum of the second virtual speaker output and the second virtual speaker output ...." render claim 2 indefinite and unclear.  For examination purposes, examiner took as “determining a virtual speaker array output based on a virtual speaker"… Claims 11 and 16 also rejected under 112 second for the same reason as cited for claim 2.
Allowable Subject Matter
2. Claims 4-5, 8-9, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
3. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

4. Claims 2, 11, 15-16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 20160026253) in view of Kirkeby et al. (US 20060115090) 
Regarding claims 2, 11 and 16, Bradski discloses a system comprising: a wearable head device including a first speaker and a second speaker (Paragraphs: 0194, 0523 and fig.23: Bradski discusses a head mounted wearable device with speakers, i.e. a wearable head device with a first speaker and a second speaker); one or more sensors (Paragraph: 0183: Bradski discusses user devices which include additional such as sensors); a display configured to present a view of a virtual environment (Paragraphs: 0017 and 0070: Bradski discusses how a system facilitating virtual reality and/or augmented reality interaction for one or more users for displaying virtual content); an audio input signal (Paragraphs: 0180, 0196 andfig.3, 37: Bradski discusses an audio sensory input to the user via a user interface; and heads-mounted display with an input/output components such as audio equipment, voice equipment); processing the audio input signal to generate a first processed signal and a second processed signal (Paragraphs: 0174, 0538 and 0535: Bradski discusses how a special processors rendering and generating audio; and also discusses a left earphone or speaker (i.e. to generate a first processed signal) and a right earphone or speaker (i.e. to generate a second processed signal) of the head worn component); adjusting, with respect to a first virtual speaker, the gains of the first processed signal to generate a first virtual speaker output; adjusting, with respect to a second virtual speaker, the gains of the second processed signal to generate a second virtual speaker output (Paragraphs: 1209, 0214-0216 and fig.1A: Bradski discusses how the AR system route sound via the earphones or ear buds in response to detection of the earphones or ear buds being in place (i.e. to the left or first and right or second side virtual speakers); and how the processing module control the optical 
Bradski discloses the invention set forth above but does not specifically points out “one or more processors configured to perform a method comprising: accepting, at an amplitude panning stage”  
Kirkeby however discloses a system wherein one or more processors configured to perform a method comprising: accepting, at an amplitude panning stage (Paragraph: 0035 and Claim.16: Kirkeby discusses how an amplitude panning can be used as a sound stage). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Bradski, and modify a system wherein one or more processors configured to perform a method comprising: 
Considering claims 15 and 20, Bradski discloses the system of claims 11 and 16, further comprising one or more microphones, wherein the one or more processors are configured to receive the audio input signal via the one or more microphones (Paragraphs: 0183 and 0200: a microphone for receiving voice input from the user).  
Considering claim 21, Bradski discloses the system of claim 16, wherein the one or more sensors comprises one or more of a camera, a LIDAR sensor, a sonar sensor, an orientation sensor, and a GPS sensor (Paragraph: 0200: GPS sensor). 
4. Claims 3, 6-7, 10, 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US 20160026253) in view of Kirkeby et al. (US 20060115090) and further in view of Kim et al. (US 20070019812)
Considering claims 3, 12 and 17, Bradski in view of Kirkeby fail to disclose the method of claims 3, 12 and 17. Kim however discloses a system wherein the audio input signal comprises a first portion and a second portion (Paragraphs: 0020 and 0022: Kim discusses a first portion and a second portion of sound signals).   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Bradski and Kirkeby, and modify a system wherein one or more processors configured to perform a method comprising: accepting, at an amplitude panning stage, as taught by Kim, thus improving the quality of the reproduced sound, as discussed by Kim.   

Considering claim 7, Kim discloses the method of claim 6, wherein aligning the first filter and the second filter comprises trimming at least one of the first filter and second filter (Paragraphs: 0032-0033 and 0036). 
Considering claim 10, Kim discloses the method of claim 6, wherein aligning the first filter and the second filter comprises generating a minimum phase version of each of the first filter and the second filter (Paragraphs: 0033 and 0036).  
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                           02/03/2022